COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00371-CR

MICHAEL JEROME HALL                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                     ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 52,115-A

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Michael Jerome Hall appeals the ten-year sentence that the trial

court imposed after revoking his probation for aggravated assault with a deadly

weapon. We affirm.

                                   Background Facts

      On March 15, 2013, Appellant pleaded guilty to aggravated assault with a

deadly weapon for attacking Billie Williams with a knife. The trial court sentenced


      1
       See Tex. R. App. P. 47.4.
Appellant to ten years’ confinement, suspended the imposition of the sentence,

and placed Appellant on community supervision for five years. On March 25,

2014, the State filed a motion to revoke Appellant’s community supervision.

      During the hearing on the State’s motion, Williams was called to testify by

subpoena. Williams testified that she did not want to appear in court and had

written a letter that she had wanted to send instead. The State asked Williams to

read the letter, and Appellant objected on the ground that the letter was hearsay.

The trial court overruled the objection, and Williams read the letter, which

detailed the pain and mental anguish she had suffered since the attack.

Appellant then cross-examined Williams.       The letter was not admitted into

evidence.

      The trial court found that Appellant had violated the terms of his community

supervision, revoked his probation, and sentenced him to ten years’ confinement.

This appeal followed.

                                  Discussion

      In one point, Appellant argues that Williams’s letter was hearsay and that

the trial court erred by allowing her to read it from the witness stand. Appellant

does not argue that Williams’s testimony affected the trial court’s findings that

Appellant violated his probation requirements. He argues only that Williams’s

testimony “impacted the Court to give Appellant the maximum possible

punishment.”




                                        2
      Assuming without deciding that admission of Williams’s testimony was

error, we analyze whether the error calls for reversal of the judgment. Tex. R.

App. P. 44.2(b).        “The admission of inadmissible hearsay constitutes

nonconstitutional error, and it will be considered harmless if the appellate court,

after examining the record as a whole, is reasonably assured that the error did

not influence the jury verdict or had but a slight effect.”      Broderick v. State,

35 S.W.3d 67, 74 (Tex. App.—Texarkana 2000, pet. ref’d) (citing Johnson v.

State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998)).              Further, “improper

admission of evidence is not reversible error if the same or similar evidence is

admitted without objection at another point in the trial.” Id. (citing Mayes v. State,

816 S.W.2d 79, 88 (Tex. Crim. App. 1991)).

      Williams, prior to reading her letter, testified to the details of the attack.

She said that Appellant had been intoxicated and, unprovoked, cut her with a

knife four times, across her wrist, her calf, and across each breast. She testified

that she has seen him since the attack and that he has never apologized. She

said, “[W]hen I would see him he would just smile like he had no remorse for

what he did, don’t—he doesn’t feel sorry for it at all.” Appellant’s counsel asked

questions on cross-examination about Williams’s physical injuries as well as the

emotional impact of the attack.      On cross-examination, she testified that the

injuries on her chest would reopen when she moved. She also testified that she

believed the attack caused her bipolar disorder and depression.           Appellant’s

probation officer testified that Appellant had said that he should not be on


                                          3
probation because he “only cut somebody. They’re trying to act like it’s [his]

fault.”

          As part of the underlying plea agreement, Appellant judicially confessed to

the assault. The trial court had previously sentenced Appellant to ten years’

confinement, which was the length of sentence that the trial court imposed after

the probation revocation hearing.         We are therefore reasonably certain that

Williams’s reading of her letter did not influence the trial court’s determination of

punishment or had but slight effect.         Accordingly, any error in admitting that

testimony was harmless. See Allen v. State, 436 S.W.3d 815, 822 (Tex. App.—

Texarkana 2014, pet. ref’d) (holding that error in admitting hearsay was harmless

when victim testified to same facts contained in the hearsay statement and was

subject to cross-examination). We overrule Appellant’s point.

                                       Conclusion

          Having overruled Appellant’s point, we affirm the trial court’s judgment.


                                                       /s/ Lee Gabriel

                                                       LEE GABRIEL
                                                       JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2015




                                            4